Citation Nr: 1532905	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  09-03 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1970 to August 1974 and he also served in the National Guard from June 1978 to June 1989 and from January 1991 to December 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in March 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

In November 2012, the Board remanded the Veteran's claims, and the remand directives were substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the claims were subsequently denied in a May 2013 supplemental statement of the case (SSOC).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's diagnosed cervical spine disability was not incurred during active service, is not etiologically related to military service, and did not manifest within one year of service separation.  

2.  The Veteran's currently diagnosed sleep apnea was not incurred during active service and is not etiologically related to his service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letters in May 2006.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment and private treatment records have been obtained.   Additionally, the Veteran was afforded the opportunity to testify at a Board hearing, but declined to do so.  

The record reflects that some of the Veteran's service treatment records from his time in the National Guard in the custody of the federal government have been determined to be unobtainable.  As documented in a May 2013 formal finding of unavailability, the RO took appropriate actions specifically to obtain the records.  It has been determined that the RO has exhausted all available channels to pursue the missing records and it appears that further efforts to obtain the records would be futile.  38 C.F.R. § 3.159; 38 U.S.C.A. § 5103A.  The Board believes that the proper procedures have been effectively complied with and that no useful purpose would be served by remand for further notice or development of the record in this case. See M21-1MR, Parts II and III.  See Dixon v. Derwinski, 3 Vet App. 261 (1992).

The Board recognizes that it has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran was also provided with VA examinations in September 2008 (the reports of which have been associated with the claims file) for his cervical spine disability and sleep apnea, which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded his opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the Veteran contested the adequacy of the September 2008 sleep apnea VA examination, arguing in a January 2009 statement that the examiner did not adequately rationalize his opinion, and erroneously relied on the Veteran's obesity as a reason for his sleep apnea.  Having carefully reviewed the examination report, the Board disagrees with the Veteran's assertion that it is inadequate.  The Board acknowledges the Veteran's statements however, the Board finds that the VA examination is adequate because the examiner considered the Veteran's medical history and rendered a competent and probative nexus opinion consistent with the evidence of record.  The examiner did not only state that the Veteran's obesity was a potential reason for his sleep apnea, but also specified why his service was not the cause of this disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issues on appeal  decided herein has been met.  38 C.F.R. § 3.159(c) (4).

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to Service Connection for a Cervical Spine Disability 
and for Sleep Apnea

The Board notes that as the above issues involve application of the same law to similar facts, it will address the issues together.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

At the outset, the Board notes that the Veteran is not entitled to presumptive service connection for his cervical spine disability.  Osteoarthritic changes of the back are not documented in the Veteran's treatment records until more than 30 years after service discharge.  

The Board now turns to direct service connection with regard to the Veteran's cervical spine and sleep apnea disabilities.  The Veteran has contended that he has an injury of the cervical spine, and that he experiences sleep apnea both as a result of service.  The Board notes that imaging from the Veteran's September 2008 VA spine examination indicates osteoarthritic changes of his cervical spine.  Further, October 2005 VA treatment records from the Mountain Home, Tennessee, VAMC and a September 2008 VA examination indicate that the Veteran has been diagnosed with sleep apnea.  Therefore, the Veteran has current diagnoses and meets the first element of Shedden for both disabilities.  

With regard to an in-service injury, the Board takes note that the Veteran's service treatment records from his active duty from August 1970 to August 1974 do reflect notes that the Veteran fractured his nose in 1973.  Therefore, as the Veteran has claimed that his sleep apnea and his cervical spine disability resulted from incidents when his nose was injured in-service, the Board finds that this is sufficient to meet element two of Shedden for both claims.  

Finally, the Board finds that it is the third element of Shedden upon which the Veteran's claims for cervical spine disability and sleep apnea fail.  The Veteran was afforded VA examinations for such disabilities in September 2008, at which point the examiner reviewed the Veteran's claims file and medical history, and opined that his cervical spine disability and sleep apnea were less likely than not related to any in-service incident.  

With regard to the Veteran's cervical spine disability, the examiner noted that although the Veteran's nose trauma was noted in service, there was no mention of any cervical pain or neck injury at the time of his treatment for this trauma in-service.  The Board notes that the Veteran has contended that his neck pain continued throughout his service in the National Guard, and that he had treatment for his neck pain during National Guard training.  As noted above, the Veteran's National Guard service treatment records are unavailable.  However, the Board finds that the objective evidence of record, to include the Veteran's September 2008 VA examination to be probative evidence outweighing the Veteran's contentions that his neck injury was caused by his service.  In this regard, the examiner specifically noted that there was no objective evidence of onset of any cervical condition until June 2005, and that even the Veteran did not state that his symptoms started until 1995 or 1996.  The examiner opined that an onset of symptoms more than 20 years after separation from service does not indicate any causality between the Veteran's service and his cervical spine arthritis.  

With regard to the Veteran's sleep apnea, the examiner found that such disability was more likely related to the Veteran's obesity than it was to his service.  He noted that obesity, which according to his medical records the Veteran has experienced since at least 2005, is a primary risk factor for sleep apnea.  The examiner further stated that while airway obstruction can be a contributing factor to sleep apnea, such did not seem to be the case for this Veteran, as there existed no evidence of swelling, obstruction or chronic enlargement of the nasal cavity.  

The Board finds that the examination reports and opinions are highly probative.  The examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination with regard to both disabilities on appeal.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  

The Board has also considered the Veteran's statements asserting a nexus between his currently diagnosed cervical spine disability and sleep apnea and his service.  The Board acknowledges that the Veteran is competent to report symptoms as they come to him through his senses, to include pain.  The Veteran is competent to report symptoms such neck pain and snoring as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, while the Veteran believes that his osteoarthritis and sleep apnea are the result of trauma he experienced in service, osteoarthritis of the neck and sleep apnea are not the types of disorder that a lay person can provide competent evidence on questions of etiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing anterior cruciate ligament injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Rather, they are diseases that can result from multiple etiologies, and therefore require specialized testing to diagnose.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's current disabilities are complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran.

The Board finds the September 2008 VA examiner's opinions, which were based on a review of accurate facts in the claims file, history by the Veteran, laboratory and clinical findings, to be the most probative evidence of record.  Of note, the examiner's conclusions have not been undermined or challenged by any other medical opinion or evidence of record.

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's current neck disability and sleep apnea and his military service.  The Veteran's claim of entitlement to service connection for his neck disability and sleep apnea are therefore denied.


ORDER

Service connection for a cervical spine disability is denied.

Service connection for sleep apnea is denied.  


REMAND

With regard to the Veteran's claim for service connection for hypertension, the Board notes that in an August 1971 note in the Veteran's service treatment records it was indicated that the Veteran had hypertension prior to service.  Furthermore, at the Veteran's February 2007 VA examination the Veteran explained that he had high blood pressure readings before he entered service, and that he had to go back multiple times before his blood pressure reading was sufficient for entry.  The Board notes that there was no mention of any hypertension in the Veteran's entrance examination in August 1970.  

A veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  The presumption of soundness attaches where there has been an induction examination during which the disability about which the veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). According to 38 C.F.R. § 3.304(b)(1), the term "noted" denotes only such conditions that are recorded in examination reports.  See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (indicating the only requirement for the presumption of soundness to apply is that the military entrance examination have been free and clear of any relevant diseases or disabilities).  The existence of a condition prior to service reported by the veteran as medical history does not constitute a notation of such condition, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  38 C.F.R. § 3.304(b)(1).

When no preexisting condition was noted upon entry into service, the burden falls on the government, not the veteran, to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the "preponderance of the evidence" standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a "preponderance of the evidence," is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an 'onerous' evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  See also Quirin, 22 Vet. App. at 396 (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)). 


As noted above, a review of the August 1970 entrance examination report shows no hypertension noted.  His blood pressure was 126/72 while sitting.  In this situation, when no preexisting disorder is noted upon entry into service, the Veteran is presumed to have been in sound condition upon entry and the presumption of soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  However, as the Veteran has indicated he suffered hypertension prior to service and as the Veteran's service treatment records confirm this contention, the Board finds that a VA examination should be obtained as to whether there is clear and unmistakable evidence that his hypertension was a preexisting disability, and if so, whether there is clear and unmistakable evidence that it was not aggravated by his military service beyond the normal progression of the disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  See also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014).  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA examination for the Veteran with regard to his hypertension.  The claims folder should be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should identify any hypertension disease present.  In regard to any diagnosed condition, the examiner should specifically provide an opinion as to whether the condition clearly and unmistakably pre-existed service.  If it did, the examiner should also provide an opinion as to whether there is clear and unmistakable evidence that the condition was not aggravated by service.

If the examiner finds that the Veteran has any current hypertension which did not clearly and unmistakably pre-exist service, he should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the condition was incurred or aggravated as a result of active service.

Rationale for all requested opinions must be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he shall provide a complete explanation stating why this is so.  

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the Veteran's hypertension claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


